The conviction is for theft; penalty assessed at confinement in the penitentiary for ten years.
This is a companion case, separately tried, to that of Jack Vaughn v. State, (No. 20,573) this day decided by the court. (Page 62 of this volume). They were companions in the transaction. The questions of fact, as well as the questions of law, are identical. We, therefore, adopt our opinion in the Vaughn case as the opinion in this case. Accordingly, the judgment is affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.